
	
		II
		109th CONGRESS
		2d Session
		S. 3773
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2006
			Mr. Domenici introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the number of Federal judgeships, in
		  accordance with recommendations by the Judicial Conference, in districts that
		  have an extraordinarily high immigration caseload.
	
	
		1.Additional district court
			 judgeshipsThe President shall
			 appoint, by and with the advice and consent of the Senate, such additional
			 district court judges as are necessary to carry out the 2005 recommendations of
			 the Judicial Conference of the United States for district courts in which the
			 criminal immigration filings totaled more than 50 percent of all criminal
			 filings for the 12-month period ending September 30, 2004.
		
